 'In the Matter of NATIONAL TEA COMPANYandUNITED GROCERYWORKERS UNION, CHICAGO LOCALCase No. C-713.-Decided October 10, 1938Retail Uiocery Industry-Settlement:stipulation providing for cessation of.unfair labor practices, suspension of closed-shop contract, and taking of certainaffirmative action, including reinstatement of, employ-ees with back pay anddisestablishment of company-dominated organization-Order: entered on stipu-lation-D2sciimination:charges of, dismissed without prejudice as to one person.Mr. I. S. Dorfman, Mr. Jack Evans,andMr. Stephen Reynolds,for the Board.Kirkland, Fleming, Green, MartincCEllis,of Chicago, Ill., andMr. F. H. Massmann,of Chicago, Ill., for the respondent.Mr. Francis Heisler,andMr. M. W. Buller,both of-Chicago, Ill.,for the Union.Mr. Bernard W. Freund,of counsel to-the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges filed on May 26, 1937, and amended on July 8,1937, on May 21, 1938,and on June 2, 1938, by United GroceryWorkers Union, Chicago Local,affiliatedwith the Committee forIndustrial Organization,herein called the Union,' the National LaborRelations Board, herein called the Board, by Leonard C. Bajork,-RegionalDirector for the Thirteenth Region(Chicago,Illinois),issued its complaint dated June 2,,1938,-with accompanying noticeof a hearing thereon to be held on June 9, 1938,against NationalTea Company,Chicago, Illinois, herein called the respondent,alleg-ing that the respondent in the operation of its plant in Chicago,Illinois, had engaged in and was engaging in unfair,labor,practices-affecting commerce within the meaning of Section 8(1,),(2), and(3) and Section 2 (6) and(7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.-'In its original charge the Union was incorrectly designated as "United warehouseworkers Union."The words "Chicago Local, affiliated with the Committee for IndustrialOrganization"do not appear.in the original charge or in the first amended charge.9NL.RB,.No25.161 162NATIONAL LABOR RELATIONS BOARDThe complaint alleged, in substance, (1) that the respondent dis-charged Joseph E. Siko, Israel Rappaport, Mike Smith, Julius M.Koziol,Walter Bratek, Edmund Jezierski, Casmir Kula, Harry Jar-vis, and Alexander Kuczek on specified dates between April 6 and 28,1937, inclusive, and thereafter refused to employ or reinstate them,because they had joined and assisted the Union and engaged in con-certed activities for the purposes of collective bargaining and othermutual aid and protection; (2) that the respondent dominated andinterfered with Nateco Employees Cooperative Association during theperiod March 1-May 3, 1937; (3) that on and after March 1, 1937,the respondent, by its officers, agents and employees, advised, urged,and warned its employees to refrain from joining or retaining mem-bership in the Union; (4) that the aforesaid acts of the respondentcaused its employees to strike on April 29, 1937, and to continue tostrike until August 17, 1937; (5) that on August 17, 1937, 138 namedemployees who participated in the strike applied for employment inthe respondent's plant, and that the respondent then and at all timesthereafter refused and failed to employ them for the reason that theyhad joined and assisted the Union and engaged in concerted activitie8for the purposes of collective bargaining and other mutual aid andprotection; (6) that the respondent discharged Frank Kubeck onNovember 2, 1937, and thereafter refused or failed to employ him,because he had joined and assisted the Union and refused to joinWholesale Grocery Supplies Union, No. 20658, herein called LocalNo. 20658; (7) that on and after May 3, 1937, the respondent, by itsofficers and agents, advised, urged, and warned its employees to joinand assist Local No. 20658; (8) that on May 3, 1937, the respondententered into a written agreement with Local No. 20658, in which itagreed to enter into a further written agreement covering wages,hours, and working conditions of respondent's employees in the eventthat a majority of respondent's employees joined Local No. 20658;(9) that on July 29, 1937, the respondent in fact entered into such afurther written agreement with Local No. 20658, by which the respon-dent agreed in part, in Article I (a) thereof, (a) that it would informall applicants for employment that all of the employees in the ware-house and manufacturing departments are members of Local No.20658 and that the applicant must take membership in Local No.20658 into consideration in applying for employment, and (b) thatitwould supply to the secretary of Local No. 20658 the names of allemployees engaged for work in any of the respective departments;(10) that after the expiration of-said further written agreement, onApril 1, 1938, the respondent and Local No. 20658 renewed said agree-ment with minor changes; and (11) that, by all of the aforesaid acts,the respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act. DECISIONS A\D 011DERS163On June 2, 1938, the respondent and the Union filed waivers of noticeof hearing and service of the complaint, for the stated purpose of"continuing settlement negotiations prior to the service of said com-plaint."On June 8, 1938, the Regional Director issued an order post-poning the hearing of the case from June 9 to June 16, 1938.On thesame date, the respondent, the Union, and Local No. 20658, jointly,filed an additional waiver of notice of hearing and service of thecomplaint.On June 23, 1938, the respondent, the Union, and counselfor the Board entered into a stipulation and agreement for the pur-pose of settling the case, subject to approval by the Board.Thestipulation and agreement was received for approval by the Board inWashington on June 24, 1938.On June 27, 1938, the Board issued anorder approving the said stipulation and making it a part of therecord in the case, and further ordered, in accordance with Article II,Section 37, of National Labor Relations Board Rules and Regula-tions-Series L as amended, that the proceeding be transferred to theBoard and continued before it.On September 30, 1937, a supple-mental stipulation and agreement was entered into between the re-spondent, the Union, and counsel for the Board.The supplementalstipulation is hereby approved and made a part of the record in thecase:The above-mentioned stipulation and agreement reads as follows:It is hereby stipulated and agreed by and between the NationalTea Co., hereinafter called respondent; the United Grocery Work-ers Union, Chicago Local, hereinafter called the union; and I. S.Dorfman, Jack Evans and Stephen Reynolds, attorneys, NationalLabor Relations Board; that1.Upon charges duly filed by the union, through H. W. Buller,its Secretary, the National Labor Relations Board, herein calledthe Board, by Leonard C. Bajork, Regional Director for theThirteenth Region, issued a complaint and a notice of hearingdated June 2, 1938, against National Tea Co., alleging that re-spondent had engaged in and is engaging in, unfair labor prac-tices affecting commerce, within the meaning of Section 8, Sub-divisions (1), (2), and (3), and Section 2, Subdivisions (6) and(7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The hearing was set for June 9, 1938 before aTrial Examiner duly authorized by the Board.On June 2, 1938,the parties executed a waiver of notice of hearing and of serviceof complaint.On June 8,1938 respondent, the union, and Whole-sale Groceries Supplies Union Number 20658, a labor organiza-tion, executed a further waiver of Notice of Hearing and ofService of Complaint.On June 8, 1938 the said Regional Direc-134008-3°-vol. ix-12 164N,11 IO\AL LABOR 1{L'LATIONS BOARDtor, upon request of respondent and Wholesale. Groceries SuppliesUnion Number 20658, and in accordance with the National LaborRelations Board Rules and Regulations, Series 1, as Amended,continued the date of hearing to June 16, 1938.2.Respondent is a corporation organized under and existingby virtue of the laws of the State of Illinois, having its principaloffice at 1000 Crosby Street, in the City of Chicago, County ofCook, State of Illinois, and branch offices at 2837-3rd Avenue,South,Minneapolis,Minnesota, and 324 Jackson Street, Mil-waukee, Wisconsin.3.Respondent operates a chain of approximately 1205 retailgrocery stores which are distributed throughout 8 States of theUnited States, approximately as follows: Illinois-844; Indi-ana-15; Iowa-74; Michigan-8; Minnesota-121; North Da-kota-13; South 'Dakota-10 ; and Wisconsin-125.The storesinMinnesota are operated through a subsidiary corporationincorporated under the laws of the State of Delaware. The-stores inMichigan are operated through a subsidiary corpora-tion incorporated under the laws of the State of Michigan, andthe stores in Wisconsin are operated through a subsidiary corpo-ration incorporated under the laws of the State of Wisconsin.All the other stores are operated by the parent corporation,respondent herein.4.Respondent is now, and has been at all times hereinaftermentioned, engaged, at a place of business in Chicago, Illinois,hereinafter called the plant, in the warehousing, storing, packing,repacking and distributing of foods and grocery products, andin the preparing of many food products by baking, preserving,canning, bottling, pickling, and other processes.The plant is theprincipal point of distribution for other warehouses and retailstores owned and operated by respondent.5.Respondent, in the course and conduct of its business andin the operation of its plant, causes and has continuously causedapproximately sixty-five per cent (65%) of the foodstuffs andgrocery products of all kinds stored, packed, and/or processed atthe plant to be purchased and transported in interstate com-merce from and through States of the United States other thanthe State of Illinois, and from foreign countries, to the plant inthe State of Illinois, and causes and has continuously causedapproximately ten per cent (10%) of the foodstuffs and groceryproducts of all kinds stored, packed, processed, and produced atthe plant to be sold and transported in interstate commerce fromthe -plant in the State of Illinois to respondent's warehouses andretail stores located in States of the United States other thanthe State of Illinois.Respondent's gross sates for the fiscal year DECISIONS AND ORDERS165ending December 31, 1937, were approximately Sixty-two Mil-lion,One Hundred Thousand Dollars ($62,100,000.00)-6.The union is a labor organization within the meaning of-Section 2 (5) of the Act.7.Respondent will cease and desist from :-(a) In any manner interfering with, restraining or coercingits employees in, the exercise of,their rights to self-organization,to form, join and assist labor organizations, to bargain col-lectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining and other mutual aid or protection, as guaranteedin Section 7 of the Act ;(b) Discouraging membership in the United Grocery WorkersUnion, Chicago Local, or any other labor organization of itsemployees, by discriminating against its employees in, regardto hire or tenure of employment or any term or condition ofemployment;(c) In any manner dominating or interfering with the for-mation or administration of Nateco Employees CooperativeAssociation, or any other labor organization of its employees,or contributing financial or other support to the Nateco Em-ployees Cooperative Association or to any labor organization.;(d)Urging, persuading, warning or coercing its employeesto join Wholesale Groceries Supplies Union Number 20658, or-any other labor organization of its employees, or threatening-themwith discharge if they fail to join any such labororganization ;(e)Entering into or giving effect to any "closed shop" or-"preferential shop" agreement with the said Union or with thesaidWholesale Grocery Supplies Union Number 20658 for aperiod of four months from the date of the order of the Board,hereinafter provided for, and more particularly giving effectfor such period to Article .I, Section a, paragraph 2 of a con-tract between respondent and said Wholesale Grocery SuppliesUnion Number 20658, dated April 2, 1938.8.Respondent will take the following affirmative action to,effectuate the policies of the Act :(a)Offer to each of the employees named in Appendix "A" 2attached hereto and made a part hereof, full reinstatement totheir former positions or to positions substantially equivalentthereto, without prejudice to their seniority or other rights andprivileges, dismissing if necessary to provide employment for2 Set forth in appendix "A" of the Board's Order belowThe complaint will be dis-missed without prejudice as to John Comer, who is named in the complaint but is notcovered by the terms of the stipulation and agreement 166NATIONALLABOR RELATIONS BOARDthose to be reinstated persons hired at the plant since April 29,1937; providing, that respondent shall offer to reinstate saidemployees named in Appendix "A" over a period of six (6)weeks from the date hereof, offering reinstatement to thirty-nine (39) the first week and not fewer than 24 each week there-after until all have been offered reinstatement; and providingfurther that the union and the Regional Director or his agentshall designate the order of reinstatement.Employees so dis-missed and displaced to provide employment for those listed inAppendix "A", as herein provided, shall constitute a prefer-ential list to be offered re-employment in preference to anyother employes, ex-employes, or other persons after reinstate-ment of those listed in Appendix "A".(b)Make whole the employees set forth in Appendix "A"hereof, and each of them, for any loss of pay,they have suf-fered by reason of their discharges, by payment to said em-ployees upon approval of this stipulation, on direction of theBoard, the sum of fifty-one thousand dollars ($51,000.00) infull and complete satisfaction of all liabilities of respondentfor back pay on account of the matters and things set forth inthe Complaint, as follows :(1) Immediately upon the approval of this stipulation, ondirection of the Board, pay to Joseph E. Siko, Israel Rappa-port,Mike Smith, Julius M. Koziel, Casimir T. Kula, AlexS.Kuczek,Harry Jarvis, Edmund Jezierski and WalterBratek, and each of them, the sums determined by the Re-gional Director or his agent, which each of said personswould normally have earned as wages during the periodfrom the date of discharge to April 28, 1937 less the amountearned by each during such period, not considering as earn-ings wages received by each as employes of Works ProgressAdministration.(2)Immediately upon approval of this stipulation, ondirection of the Board,payto the employes set forth inAppendix "A" (including Joseph E. Siko, Israel Rappa-port,Mike Smith, Julius M. Koziel, Casimir T. Kula, AlexS.Kuczek, Harry Jarvis, Edmund Jezierski and WalterBratek) the sum of thirty-one thousand dollars ($31,000.00)minus the aggregate paid out under sub-paragraph (1)hereof, each employe set forth in Appendix "A" to receivea proportionate share of said sum, based upon a sum equalto that which he would normally have, earned as wages forthe period from August 17, 1937, to the date of this stipu-lation, less the amount earned by him during such period(wages received as employees of the Works Progress Ad- DECISIONS AND ORDERS167ministration not to be deducted as earnings) ; provided thatthe standard for determining wages which each of saidemployees would normally have earned during the periodfrom August 17, 1937 to the date of this stipulation shallbe the average sum earned as wages by each of said em-ployees during the period of four weeks prior to April28, 1937; and provided further that in the case of FrankE.Lubeck said standard shall be' the sum he earned aswages during the period from August 24 to November 2,1937.(3)Pay to said employees set forth in Appendix "A"hereof, a further sum totalling Twenty Thousand Dollars($20,000.00) in six equal installments upon July 16, August16,September 16, October 15, November 16 and December16, 1938, said sum to be allocated among each of said em-ployees in the same manner as provided for in paragraph8 subparagraph (2) herein.(c)Withdraw all recognition from the Nateco EmployeesCooperative Association as a representative of its employeesat the plant for the purpose of dealing with respondent con-cerning grievances, labor disputes, wages, rates of pay, hoursof employment, or conditions of work; and completely dis-establish said Nateco Employees Cooperative Association assuch representative.(d) Post and keep visible in conspicuous places throughoutthe plant for a period of thirty (30) days after receipt, copiesof the order to be entered by the National Labor RelationsBoard herein.9.This stipulation and agreement is made subject to approvalby the Board. In the event that this stipulation and agreementshall not be and become effective all waivers in this paragraphcontained shall not be effective or binding upon the parties andthe execution and signing of this stipulation and agreement bythe parties shall not constitute admission of any fact or thingby either of the parties.The union and the respondent eachwaive their right to hearing as set forth in Section 10 (b) and(c) of the Act, and agree that this stipulation and agreementand the third amended charge, Complaint, and waivers of no-ticemay be introduced as evidence by filing them with theChief Trial Examiner of the Board in Washington, D. C. Uponthis stipulation, if approved by the Board, an order may forth-with be entered by the Board as set forth in paragraphs 7 and8, herein.Respondent and the union consent to the entry bythe appropriate Circuit Court of Appeals of an enforcementorder embodying the terms of the Board order. 168NATIONAL LABOR RELATIONS BOARDBy the above-mentioned supplemental stipulation and agreement.itwas provided that the following words in paragraph 7 (e) of the-original stipulation be stricken : " . . . from the date of the orderof the Board, hereinafter provided for," and the following sub-stituted : " . . . from June 23, 1938."On the basis of the above stipulations and agreements and upon theentire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT.The respondent, an Illinois corporation with its principal office atChicago, Illinois, is engaged in the retail grocery business. Itoperates a chain of approximately 1,205 retail grocery stores, of whichapproximately 844 are located in Illinois, 15 in Indiana, 74 in Iowa,8 in Michigan, 121 in Minnesota, 13, in North Dakota, 10 in SouthDakota, and 125 in Wisconsin.The stores in Minnesota, Michigan,and Wisconsin are operated through subsidiary corporations.The respondent operates a place of business at Chicago, Illinois,.herein called the plant, with which the present proceedings are con-cerned, at which it is engaged in the warehousing, storing, packing,repacking, and distributing of foods and grocery products, and inthe preparing of many food products by baking, preserving, canning,bottling, pickling, and other processes.The plant is the principalpoint of distribution for other warehouses and retail stores owned,and operated by the respondent.In the course and conduct of its business and in the operation of"itsplant at Chicago, Illinois, the respondent causes and has con-tinuously caused approximately 65 per cent of the foodstuffs andgrocery products of all kinds stored, packed, or processed at theplant to be purchased and transported to the plant from and through.States other than Illinois, and from foreign countries, and causesand has continuously caused approximately 10 per cent of the food-stuffs and grocery products of all kinds stored, packed, processed,and produced at the plant to be sold and transported from the plantto the respondent's warehouses and retail stores located in States.other than Illinois.The respondent's gross sales for the fiscal yearending December 31, 1937, were approximately $62,100,000.We find that the above-described operations of the respondentconstitute a continuous flow of trade, traffic, and commerce among theseveral States.ORDEROn the basis of the above stipulations and agreements and findingsof fact, and upon the entire record in the case, and pursuant toSection 10 (c) of the National Labor Relations Act, the National DECISIONS AND ORDERS169Labor Relations Board hereby orders that the respondent, NationalTea Co., Chicago, Illinois, its officers, agents, successors, and assignsshall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization to form,join, and assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the Act;(b)Discouraging membership in the United Grocery WorkersUnion, Chicago Local, or any other labor organization of its em-ployees, by discriminating against its employees in regard to hire ortenure of employment or any term or condition of employment;(c) In any manner dominating or interfering with the formationor administration of Nateco Employees Cooperative Association, orany other labor organization of its employees, or contributing finan-cial or other support to the Nateco Employees Cooperative Associa-tion or to any labor organization;(d)Urging, persuading, warning, or coercing its employees tojoinWholesale Grocery Supplies Union, No. 20658, or any otherlabor organization of its employees, or threatening them with dis-charge if they fail to join any such labor organization;(e)Entering into or giving effect to any "closed shop" or "prefer-ential shop" agreement with the said Union or with the said Whole-saleGrocery Supplies Union, No. 20658, for a period of 4 monthsfrom June 23, 1938, and, more particularly, giving effect for suchperiod to Article I; Section (a), paragraph 2, of a contract betweenrespondent and said Wholesale Grocery Supplies Union, No. 20658,dated April 2, 1938.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to each of the employees named in appendix "A" at-tached hereto and made a part hereof, full reinstatement to theirformer positions or to positions substantially equivalent thereto, with-out prejudice to their seniority or other rights and privileges, dis-missing if necessary to provide employment for those to be rein-stated persons hired at the plant since April 29, 1937; providing, thatrespondent shall offer to reinstate said employees named in appendix"A" over a period of 6 weeks from June 23, 1938, offering reinstate-ment to 39 the first week and not fewer than 24 each week thereafteruntil all have been offered reinstatement; and providing further thatthe Union and the Regional Director or his agent shall designate theorder of reinstatement.Employees so dismissed and displaced toprovide employment for those listed in appendix "A", as herein 170NATIONAL LABOR RELATIONS BOARDprovided, shall constitute a preferential list to be offered reemploy-ment in preference to any other employees, ex-employees, or otherpersons after reinstatement of those listed in appendix "A";(b)Make whole the employees set forth in appendix "A" hereof,and each of them, for any loss of pay they have suffered by reasonof their discharges, by payment to said employees of the sum offifty-one thousand dollars ($51,000.00) in full and complete satisfac-tion of all liabilities of respondent for back pay on account of the-matters and things set forth in the complaint, as follows :(1) Immediately pay to Joseph E. Siko, Israel Rappaport, Mike`Smith, Julius M. Koziel, Casimir T. Kula, Alex S. Kuczek, HarryJarvis,Edmund Jezierski; and Walter Bratek, and each of them,the sums determined by the Regional Director or his agent, which,each of said persons would normally have earned as wages duringthe period from the date of discharge to April 28, 1937, less theamount earned by each during such period, not considering as earn-ingswages received by each as employees of Works ProgressAdministration ;(2) Immediately pay to the employees set -forth.in, appendix "A"(including Joseph E. Siko, Israel Rappaport, Mike Smith, Julius M.Koziel, Casimir T. Kula, Alex S. Kuczek, Harry Jarvis, Edmund-Jezierski, andWalter Bratek) the sum of thirty-one thousand. dol-lars ($31,000.00)minus the aggregate paid out under subparagraph(1)hereof, each employee set forth in appendix "A" to receive aproportionate share of said sum, based upon a sum equal to thatwhich he would normally have earned as wages for the period fromAugust 17, 1937, to June 23, 1938, less the amount earned by him-during such period (wages received as employees of the WorksProgress Administration not to be deducted as earnings) ; providedthat the standard for determining wages which each of said em-ployees would normally have earned during the period from August17, 1937, to June 23, 1938, shall be the average sum earned as wagesby each of said employees during the period of 4 weeks prior toApril 28, 1937; and provided further that in the case of Frank E.Kubeck said standard shall be the sum he earned as wages during-the period from August 24 to November 2, 1937;(3)Pay to said employees set forth in appendix "A" hereof, a-further sum totaling twenty thousand dollars ($20,000.00) in six equalinstallments on July 16, August 16, September 16, October 15, No-vember 16, and December 16, 1938, said sum to be allocated amongeach of said employees in the same manner as provided for in thepreceding paragraph;(c)Withdraw all recognition from the Nateco Employees Coop-erative Association as a representative of its employees at the plant DECISIONS AND ORDERS171for the purpose of dealing with respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or condi-tions of work; and completely disestablish said Nateco EmployeesCooperative Association as such representative ;(d)Post and keep visible in conspicuous places throughout theplant for a' period of thirty (30) days after receipt copies of thisOrder.It is further ordered that the complaint be, and it hereby is, dis-missed without prejudice in so far as it alleges that the respondentdiscriminated in regard to the hire, tenure of employment, or otherterm or condition of employment of John Comer.MR. EDWIN S. SnuTii took no part in the consideration of theabove Decision and Order.APPENDIX "A"Edward ActorVictoriaAleksyPeter AndersonKarl AppelLottie BatorCarl BensonJohn E. BienSteven Boor, Jr.Alfred BorowskyJames Bostick, Jr.Walter BratekPatrick BroganAnton BrongelSteve BruderHerman BullerHerman T. BurandtBishop BurtCy CarcagnoJohn M. CastnerBernard ChallJohn M. CollinsMichael Czerniak1Vilfred G. ColbyScott DavisJohn DeseckiMichael DobrinoPatrick DohertyAlbert DulinskiGeo. H. DuncanMarion DziekonskiJohn DzierzanowskiAlfred EastmanJames EhrhardtMike FederowiczLena FerraraBetty FiscoEsther FreibothRichard FugielJosephine FulgeniziAlex GlassAlexander GodlewskiBenjamin H. GoldenArthur GolzJos. GralinskiVerna GrysNora HaglundHilmar HansenKarla HansenTimothy HastingsWalter HautamakiAllen HepnerJohn HerskindOrma HowardAnna K. IngersollLeona JanszynHarry JarvisE.W. JeffersonEdmund JezierskiErik G. Johnson 'Joseph Kaczmarek 172NATIONAL LABOR RELATIONS BOARDLeroy KalishPaul E. Kamin, Jr.Helen KendzieraAnna KoberKurt KoehlerHelen KopkaVal KoskyLouise KotorAnthony KovacevichPete KovacevichJohn J. KozakJulius KoziolEdmond KraftFrank KubeckAlexander S. KuczekHelen KubeckChester KuharskiCasimir T. KulaJoseph T. LahendroJohn LarkinEskild LaursenCrissie LawsonPeter LazaroAugust LehrmannNaida M. LeonchickStanley MacudaFrank B. MahonFrank MaschingKatherine MastersonLawrence A. MichaelsJoseph MohrJoseph NagyFrank NicholsMary NickolisBertha NogaPatrick O'BrienWalter W. O'ConnellJoseph OserEleanor PaluchVirginia B. PaluchChristina Al. S. PamperClifford PerkinsKurt PetersWalter PietrzakErich PlathCarl PollnerElmer G. RankIsrael RappaportHerman RoedigerGertrude RomanoHerman A. RuckteschlerThomas RuthRudolph RuzekJohn SaariRichard SnadmannLeonard SchneiderWilliam SchulteSam SerritellaJulius SifferlingJoseph SikoMike SmithAlbert SmolaLawrence SollmanPeter SonVirginia SowiakMartin J. Steger, Jr.Albert StaniczTony StrmiskaWanda SzczpanikLeo Szwiec .M. RoskoskeMary TerleckiJohanna ThomasJens R. ThompsenLawrence TrogliaHelen. TrybulaVincent VictorEugene VlasakEleanor Von DrasekJames E. VoneshGeorge Waddell, Sr.Eugene WagnerJosephWetzlerMartha P. WiederHenry WiegelLeo WowczukJoseph WukitchsHenry YeagerHelen Zemancik